Name: Council Regulation (EC) No 61/1999 of 18 December 1998 allocating, for 1999, catch quotas between Member States for vessels fishing in Lithuanian waters
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 L 13/111EN Official Journal of the European Communities18.1.1999 COUNCIL REGULATION (EC) No 61/1999 of 18 December 1998 allocating, for 1999, catch quotas between Member States for vessels fishing in Lithuanian waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Lithuania (2), and in particular Articles 3 and 6 thereof, the Community and Lithuania have held consultations concerning their mutual fishing rights for 1999 and the management of common living resources; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1999 should be fixed for the vessels of the other party; Whereas the necessary measures should be taken to implement, for 1999, the results of the consultations held with Lithuania; Whereas to ensure efficient management of the catch possibilities available in Lithuanian waters, the quotas should be allocated among the Member States in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 332, 20.12.1996, p. 7. (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1997, p. 1). Whereas additional conditions for the year-to-year management of TACs and quotas, in accordance with the provisions laid down in Article 2 of Regulation (EC) No 847/96 (4), were not agreed with Lithuania; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1999 vessels flying the flag of a Member State are hereby authorised to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Lithuania. Article 2 The financial contribution provided for in Article 4 of the Agreement on Fisheries Relations between the European Community and the Republic of Lithuania shall be set for the period referred to in Article 1 at ECU 607 200, payable to an account designated by Lithuania. Article 3 Stocks referred to in the Annex shall not be subject to the conditions stipulated in Articles 2, 3 and 5(2) of Regulation (EC) No 847/96. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. (4) OJ L 115, 9.5.1996, p. 3. L 13/112 EN Official Journal of the European Communities 18.1.1999 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER ANNEX Allocation of Community catch quotas in Lithuanian waters for 1999 (in metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod III d 900 Denmark 335 Finland 144 Germany 151 Sweden 270 Herring III d 1 800 Denmark 859 Finland 0 Germany 644 Sweden 297 Salmon III d 3 750 Denmark 1 459 Finland 1 403 Germany 162 Sweden 726 Sprat III d 14 000 Denmark 8 144 Finland 0 Germany 2 165 Sweden 3 691